METHODS FOR THE PRODUCTION OF NANOCOMPOSITES FOR HIGH TEMPERATURE ELECTROCHEMICAL ENERGY STORAGE DEVICES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1, claims 1-4, 10-13, 20, 28, 62, and 63 in the reply filed on 1/21/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2020, 1/15/2021, 4/14/2021, and 5/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-13, 20, 28, 62, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 discloses the nanocomposite is thermally stable at a temperature of about 100 °C to about 450°C. However, the specifications do not provide definition of “stability” (e.g. in terms of weight loss).
Claims 2-4, 10-13, 20, 28, 62, and 63 are rejected or their dependence on claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Byun et al. (Chem. Mater., 2016, 28, 7750−7756).
Regarding claims 1-4 and 20, Byun et al. teach a nanocomposite for an electrode comprising one or more 2D layers of a carbon material and one or more 2D layers of hexagonal boron nitride material (Abstract and fig. 1 disclose 2D crystal layers stacked on top of each other. One layer comprises boron nitride, the second layer comprises reduced graphene oxide.), wherein a weight ratio of the carbon material to the hexagonal boron nitride material is between 1:99 and 99:1 (First paragraph under Fabrication of the BN/rGO Hybrid Films and Flexible Supercapacitors discloses the mass ratios between the two materials can be varied from 0.25:4 to 2:4.). However, Byun et al. do not specifically disclose wherein the nanocomposite is, characterized in that the nanocomposite is thermally stable at a temperature of about 100 °C to about 450 °C, as measured by thermogravimetric analysis.
Byun et al. discloses that in order to remove residual water and hydroxyl groups from the rGO, the hybrid film was then subsequently heat treated at 200 °C for 1 h in air at a heating rate −1 (First paragraph under Fabrication of the BN/rGO Hybrid Films and Flexible Supercapacitors.). As such, the nanocomposite of Byun is subjected to a required heat treatment within the temperature range as claimed which ensures thermal stability.
MPEP 2113 Product-by-Process Claims
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (Chem. Mater., 2016, 28 as applied to claim 1 above, and further in view of Pan et al. (US 2018/0248173 A1).
Regarding claims 10, 11, and 62, Byun et al. teach the nanocomposite for an electrode of claim 1. However, they do not teach wherein the nanocomposite further includes Co3O4 or wherein Co3O4 makes up between 85% and 95% of the nanocomposite by weight.
Pan et al. teach the fabrication of an anode comprising graphene sheets (Paragraph 0017). Pan et al teach the use of active material particles and a conductive additive to form an anode, wherein the conductive additive is that of graphene sheets (Paragraphs 0017 and 0027) and that of the anode active material nanoparticles include transition metal oxides such as Co3O4 wherein the Co3O4 makes up between 85% and 95% of the nanocomposite (Paragraphs 0022, 0025, 0064, 0065, 0098). 
Therefore, it would have been obvious to one of ordinary skill in the art to utilize transition metal oxide nanoparticles, as in Pan et al, in the graphene composite of Byun et al so as to enable a decrease in rapid capacity decay for the electrode.

Claims 12 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (Chem. Mater., 2016, 28, 7750−7756) as applied to claim 1 above, and further in view of Li et al. (Electrochimica Acta. 2015, 166, 197–205).
Regarding claims 12 and 63, Byun et al. teach the nanocomposite for an electrode of claim 1. However they do not teach wherein the nanocomposite further includes sulfur.
Li et al. teach an anode comprising layered graphene oxide/boron nitride composite material comprising layers of boron nitride and reduced graphene oxide (Section 3 Results and Discussions, specifically section 3.1. Further, abstract.). Further, the nanocomposite can include sulfur (Introduction discloses the addition of sulfur atoms into a composite of N and B.)
Therefore, it would have been obvious to one of ordinary skill in the art to add sulfur to the composite of Byun in order to increase performance and electron transport.

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (Chem. Mater., 2016, 28, 7750−7756) as applied to claim 1 above, and further in view of Li et al. (Electrochimica Acta. 2015, 166, 197–205) and further in view of Zhang et al. (US 2017/0294646 A1).
Regarding claims 13 and 28, the combination of Byun and Li et al. teach the nanocomposite of claim 12. However, they do not teach wherein sulfur makes up between 40% and 90% of the nanocomposite by weight.
Zhang et al. teach a method of preparing a graphene oxide -sulfur (GO--S) nanocomposite as an electrode as a cathode for a lithium-sulfur battery (Abstract and claim 1). Further, the sulfur makes up between 40% and 90% of the nanocomposite (Claim 8). The lithium-sulfur battery also includes an anode, electrolyte, and a separator in between (Paragraph 0074).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Byun and Li with Zhang in order to achieve high reversible capacity and stable cycling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729